Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 3/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No.10769098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Kagan et al., U. S. Patent Publication No. 2015/0261434 and Malwankar et al, U. S. Patent Publication No. 2016/0127492) do not teach nor suggest in detail receiving first network packet compliant with a first non-volatile memory interface protocol; retrieving the first network packet with a second non-volatile memory interface protocol that is different from the first non-volatile memory interface protocol wherein the first memory access command was encapsulated in the first network packet without modifying the first memory access command compliant with the second non-volatile memory interface protocol; storing, at the memory controller, the unmodified first memory access command compliant with the second non-volatile memory interface protocol in a work queue; and executing, by the memory controller, the unmodified first memory access command compliant with the second non-volatile memory interface protocol according to an order of storage at the work queue. Kagan and Malwankar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 21 -40 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444